           UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

QIANNA LATRICE QUARTMAN,

                 Petitioner,

v.                                       Case No. 20-CV-1008-JPS-JPS

WARDEN SARAH COOPER,

                 Respondent.                           ORDER


QIANNA LATRICE QUARTMAN,

                 Petitioner,
                                         Case No. 20-CV-1124-JPS-JPS
v.

WARDEN SARAH COOPER,
                                                       ORDER
                 Respondent.


QIANNA LATRICE QUARTMAN,

                 Petitioner,
                                         Case No. 20-CV-1391-JPS-JPS
v.

WARDEN SARAH COOPER,
                                                       ORDER
                 Respondent.


QIANNA LATRICE QUARTMAN,

                 Petitioner,
                                         Case No. 20-CV-1392-JPS-JPS
v.

WARDEN SARAH COOPER,
                                                       ORDER
                 Respondent.




 Case 2:20-cv-01008-JPS Filed 09/24/20 Page 1 of 4 Document 6
QIANNA LATRICE QUARTMAN,

                 Petitioner,
                                         Case No. 20-CV-1393-JPS-JPS
v.

WARDEN SARAH COOPER,
                                                       ORDER
                 Respondent.


QIANNA LATRICE QUARTMAN,

                 Plaintiff,
                                         Case No. 20-CV-1435-JPS-JPS
v.

SARAH COOPER and
DEPARTMENT OF CORRECTIONS,
                                                       ORDER

                 Defendants.


QIANNA LATRICE QUARTMAN,

                 Plaintiff,
                                         Case No. 20-CV-1451-JPS-JPS
v.

DEPARTMENT OF CORRECTIONS
and CPT. STEVEN BRICK,
                                                       ORDER

                 Defendants.


QIANNA LATRICE QUARTMAN,

                 Plaintiff,

v.                                       Case No. 20-CV-1476-JPS

DEPARTMENT OF CORRECTIONS
DIVISION OF HEARINGS AND
APPEALS and BRIAN HAYES,
                                                       ORDER

                 Defendants.



                          Page 2 of 4
 Case 2:20-cv-01008-JPS Filed 09/24/20 Page 2 of 4 Document 6
       Ms. Qianna Latrice Quartman (“Quartman”), an inmate at Robert E.

Ellsworth Correctional Center, has filed numerous civil cases in this district

within the last three months, all of which are separately captioned above

and remain pending before this branch of the court.

       Specifically, in July, Quartman filed two Habeas cases, 20-CV-1008

on July 6, 2020, and 20-CV-1124 on July 23, 2020. On September 8, 2020,

Quartman filed three additional Habeas cases, 20-CV-1391, 20-CV-1392,

and 20-CV-1393. A few days later, Quartman began filing § 1983 cases; 20-

CV-1435 on September 14, 2020, 20-CV-1451 on September 16, 2020, and 20-

CV-1476 on September 21, 2020. If that were not enough, in a September 21,

2020 filing Quartman stated, “I am commencing over 20 federal law suits

[sic] within 60 days from the date of this complaint.” (20-CV-1476, Docket

#2 at 4).

       To be sure, the right of access to federal courts is not absolute. In re

Chapman, 328 F.3d 903, 905 (7th Cir. 2003) (citing United States ex rel. Verdone

v. Circuit Court for Taylor Cty., 73 F.3d 669, 674 (7th Cir. 1995)). Individuals

are “only entitled to meaningful access to the courts.” Id. (citing Lewis v.

Casey, 518 U.S. 343, 351 (1996)). “Every paper filed . . . no matter how

repetitious or frivolous, requires some portion of the institution’s limited

resources. A Court's responsibility is to see that these resources are

allocated in a way that promotes the interests of justice.” In re McDonald,

489 U.S. 180, 184 (1989). A federal court’s inherent powers include “the

ability to fashion an appropriate sanction for conduct which abuses the

judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991). The

All Writs Act, 28 U.S.C. § 1651(a), gives district courts the “inherent power

to enter pre-filing orders against vexatious litigants.” Orlando Residence Ltd.

v. GP Credit Co., LLC, 609 F. Supp. 2d 813, 816–17 (E.D. Wis. 2009) (citing

Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007)). “A

                            Page 3 of 4
   Case 2:20-cv-01008-JPS Filed 09/24/20 Page 3 of 4 Document 6
filing restriction must, however, be narrowly tailored to the type of abuse,

and must not bar the courthouse door absolutely.” Chapman v. Exec. Comm.,

324 Fed. App’x 500, 502 (7th Cir. 2009) (citations omitted). “Courts have

consistently approved filing bars that permit litigants access if they cease

their abusive filing practices,” but have “rejected as overbroad filing bars in

perpetuity.” Id. (citations omitted); Smith v. United States Cong., No. 19-CV-

1001-PP, 2019 WL 6037487, at *9 (E.D. Wis. Nov. 14, 2019).

         Against the backdrop of the foregoing analysis, the Court is obliged

to impose a pre-filing injunction barring Quartman from filing any new

civil cases in this district effective with the filing of this order. The pre-filing

injunction is narrowly tailored and will not bar Quartman’s access to the

court indefinitely. Specifically, Quartman will be barred from filing any

new civil cases until such time as the number of her pending cases has been

reduced to two or less.

         Accordingly,

         IT IS ORDERED that Plaintiff Qianna Latrice Quartman is barred

from filing any new civil cases in this district until such time as the number

of her pending cases has been reduced to two or less; and

         IT IS FURTHER ORDERED that the Clerk of Court shall return any

new case filings received directly from, or on behalf of, Qianna Latrice

Quartman, back to her marked “Not Filed,” together with a copy of this

Order.

         Dated at Milwaukee, Wisconsin, this 24th day of September, 2020.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge


                            Page 4 of 4
   Case 2:20-cv-01008-JPS Filed 09/24/20 Page 4 of 4 Document 6
